Title: From James Madison to Thomas Jefferson, 9 April 1809
From: Madison, James
To: Jefferson, Thomas


Dear SirApl. 9. 1809
I return the letter of Mazzei, without however having ascertained the fact as to the remittance by the Sculptor. Latrobe I presume, will give the information in his answer to the letter which I have forwarded to him. He is now in Philada.
A Secretary of Legation with a sort of Extra establishment has just arrived from England, with despatches for Erskine. I have a private letter only from Pinkney. The Ministry of G. B. are pretty certainly shaken with respect to this Country. The Catastrophe in Spain, and the new policy to which it leads, have doubtless contributed towards it. But it is unquestionable that the documents communicated to Congs. and the countenance presented by their earlier resolutions, afford the true explanation. Erskine has not yet opened much of his budget to Mr. Smith. The contents of it were not disclosed to Pinkney; perhaps from an unwillingness to risk a discovery by France, or a use of them by Armstrong. Private letters from individuals in England, leave no doubt that a great dread prevailed of our perseverence in the Embargo.
Among the faux pas of Erving, he has brought about an arrangement between Iznardi, & Hackley, much to be regretted on acct. of the latter. It is a sort of simoniacal contract, by which H. gives Iz 600 dolrs. a year, and receives from him the appt. of vice Consul; Iz: retaining the title without the responsibility of Consul. The contract, with sundry details, apportioning the functions & formalities, is executed in due form, with the sanction of Erving as a witness, and transmitted hither for that of the Govt. Erving (who appears to have become a little aware of the folly committed) was to have applied to the Spanish Authorities, for an exequatur to the Vice Consulate; but has suspended the application till he hears from us. In the mean time, the contract is in operation. No time was lost by the Dept. of State, in giving notice of the nullity & impropriety of such a transaction. I am persuaded from what appears that Mr. H. has been betrayed into it by his confidence in the judgmt. & experience of others. Erving remarks particularly that his conduct was unexceptionably delicate. It becomes a serious question nevertheless whether the contemplated appointment of him at Cadiz, would not leave suspicions that the bargain with Iznardi, was secretly in fulfilment, and of course furnish a handle to a disappd. Candidate for injurious attacks on the Govt. as well as Mr. H. If it were certain that Jarvis wd. not remain at Lisbon, it wd. mitigate the difficulty by transferring H. thither. It is not probable that Jarvis wd. be willing to remove to Cadiz, which I believe is not rated as high as Lisbon, as a Consular birth. I recollect no other vacancy that would bear a comparison with Cadiz. Yrs. Affectly.
James Madison
